DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application EP18305602.7 filed on 05/16/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a secure enclave configured to monitor…and detect…”, “a protection system configured…to perform…”, “the protection system is configured…to send…”, and “the protection system is configured…to erase…” in claims 1-5, 7-8, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims --1-5, 9, 11-15, and 17-22 are objected to because of the following informalities:  
“said additional unit” in line 4 of claim 1, line 5 of claim 17 should read “said at least one additional unit”.
	“the behavior” in line 6 of claim 1, line 4 of claim 11, last line of claim 15, line 6 of claim 17, last line of claim 21 lacks antecedent basis and should read “a behavior”.
	“a compromise” in line 8 of claim 1, line 3 of claim 2, line 2 of claim 3, line 4 of claim 4, line 7 of claim 11, line 14 of claim 11, line 2 of claim 12, line 4 of claim 13, line 4 of claim 14, lines 7, 17 of claim 17, line 2 of claim 18, line 4 of claim 19, line 4 of claim 20 should read “the compromise”.
	“at least one additional unit” in line 10 of claim 1, line 15 of claim 11, line 4 of claim 12, line 13 of claim 13, line 7 of claim 14, lines 9, 19 of claim 17, line 3 of claim 18, line 11 of claim 19, line 6 of claim 20 should read “the at least one additional unit”.
	“said additional units” in lines 10-11 and last line of claim 1, line 1 of claim 2, line 2 of claim 4, lines 10-11, 16 of claim 11, line 5 of claim 12, line 13 of claim 13, line 7 of claim 14, lines 9, 12, 19 of claim 17, line 3 of claim 18, line 11 of claim 19, line 6 of claim 20 lacks antecedent basis.
	“a CPU register” in line 12 of claim 1, line 17 of claim 11, lines 10 and last line of claim 17, line 5 of claim 18, line 13 of claim 19, line 8 of claim 20 should read “the at least one CPU register”.
	Claims 5 and 9 have no end period.
	“said hardware processor” in line 12 of claim 11, lines 6-7 of claim 12, line 14 of claim 13, lines 8,9 of claim 14 lacks antecedent basis and should read “a hardware processor”.
	“at least one dedicated action” in line 15 of claim 11, line 4 of claim 12, lines 9, 12 of claim 13, line 7 of claim 14, line 19 of claim 17, lines 3, 8 of claim 18, lines 7, 10 of claim 19, lines 6, 9 of claim 20 should read “the at least one dedicated action”.
	“said dedicated action” in line 8 and last line of claim 12, last line of claim 18 should read “the determined at least one dedicated action”.
	“the seriousness” in line 7 of claim 13, line 5 of claim 19 lacks antecedent basis and should read “a seriousness”.
	“the hardware processor” line 15 of claim 13 lacks antecedent basis.
	“said determined action” in last line of claims 13 and 19 should read “said determined at least one dedicated action”.
	“said at least one dedicated action” in lines 11, 13 of claim 14, lines 10, 12 of claim 20 should read “said determined at least one dedicated action”.
	“The method” in line 1 of claims 18-22 should read “The nontransient memory”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-14, 16-20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trikalinou (US 20190042802).

Claim 1, Trikalinou discloses An electronic system comprising: 
a processing system comprising a hardware processor (e.g. figs. 1, 3, ¶11, 15, 26: at least processor package) and at least one additional unit, (e.g. figs. 1, 3, ¶15, 16, 26, 39-42: combination of at least memory, nonvolatile storage, component responsible for rebooting the system, and communication interface used by memory controller and/or memory attack detection module to send PMAD indicator, PMAD notice) wherein said hardware processor comprises at least one CPU register (e.g. figs. 1, 3, 4, ¶21-22, 26, 37, 39: at least PMAD registers, MMIO registers, and/or CPU registers that are integral parts of the processor package) and said additional unit comprises a processing system memory, (e.g. figs. 1, 3, ¶16: at least memory and nonvolatile storage)
a secure enclave configured to monitor the behavior of the processing system and detect a compromise of the processing system, (e.g. figs. 1, 3, ¶19-20, 34, 36: at least memory controller and/or memory attack detection module for monitoring and detecting physical memory attacks)
a protection system configured, upon detection of a compromise of the processing system by the secure enclave, to perform at least one dedicated action on at least one additional unit among said additional units for raising an alert or for applying countermeasures, or on said hardware processor modifying a CPU register of the hardware processor, (e.g. figs. 1, 3, ¶21-22, 26, 37, 39, 41-43: one or more components that generate PMAD indicator and/or PMAD notice, set registers to specify the PMAD indicator, send the PMAD indicator and/or PMAD notice, and/or perform remedial actions including power management unit PMU, manageability engine ME, PMAD interrupt handler, memory attack handlers MAHs, PMAD registers, and/or certain components of the memory controller and memory attack detection module)
said protection system and said secure enclave being connected to said additional units. (e.g. figs. 1, 3, ¶15, 26)

Claim 2, Trikalinou discloses The electronic system of claim 1, wherein said additional units comprise a reset unit, and wherein the protection system is configured, upon detection of a compromise of the processing system by the secure enclave, to send to the reset unit a reset command triggering a reset of the processing system. (e.g. ¶39, 41)

Claim 3, Trikalinou discloses The electronic system of claim 1, wherein the protection system is configured, upon detection of a compromise of the processing system by the secure enclave, to erase an area of the processing system memory or the whole processing system memory. (e.g. ¶41)

Claim 4, Trikalinou discloses The electronic system of claim 1, wherein said additional units comprise a communication interface configured to be connected to a communication network, and wherein the protection system is configured, upon detection of a compromise of the processing system by the secure enclave, to send a warning command to said communication interface triggering a transmission of a warning message to an external authority through said communication network. (e.g. fig. 1, 3, ¶21, 37, 39, 42)

Claim 5, Trikalinou discloses The electronic system of claim 1, wherein the electronic system is a System-on-Chip (e.g. figs. 1, 3, e.g. ¶15, 52, 54)

Claim 6, Trikalinou discloses The electronic system of claim 1, wherein said protection system is a dedicated integrated circuit external to said secure enclave and connected to the secure enclave. (e.g. figs. 1, 3, ¶21-22, 26, 37, 39, 41-43)

Claim 7, Trikalinou discloses The electronic system of claim 1, wherein said protection system is included in the secure enclave. (e.g. figs. 1, 3, ¶21-22, 26, 37, 39, 41-43)

Claim 8, Trikalinou discloses The electronic system of claim 1, wherein the secure enclave is a secure mode or secure area of the hardware processor. (e.g. figs. 1, 3, ¶11, 19, 23)

Claim 11, this claim is rejected for similar reasons as in claim 1.

Claim 12, Trikalinou discloses The method of claim 11, wherein: the step of detecting a compromise of the processing system comprises: determining at least one dedicated action on at least one additional unit among said additional units for raising an alert or for applying countermeasures, or on said hardware processor modifying a CPU register of the hardware processor and sending to the protection system an order triggering said dedicated action, the step of performing at least one dedicated action comprises: performing said dedicated action ordered by the secure enclave. (e.g. figs. 1, 3, ¶41)

Claim 13, Trikalinou discloses The method of claim 11, wherein said electronic system comprises a data exchange memory connected to said secure enclave and said protection system and, wherein: the step of detecting a compromise of the processing system comprises: writing in said data exchange memory a value evaluating the seriousness of said compromise of the processing system, the step of performing at least one dedicated action comprises: reading said value evaluating the seriousness of said compromise of the processing system in said data exchange memory, determining, depending on the read value, at least one dedicated action on at least one additional unit among said additional units for raising an alert or for applying countermeasures or on said hardware processor modifying a CPU register of the hardware processor and, performing said determined action. (e.g. figs. 1, 3, ¶12, 41)

Claim 14, Trikalinou discloses The method of claim 11, wherein said electronic system comprises a data exchange memory connected to said secure enclave and said protection system and, wherein: the step of detecting a compromise of the processing system comprises: determining and writing in said data exchange memory at least one dedicated action on at least one additional unit among said additional units for raising an alert or for applying countermeasures, or on said hardware processor modifying a CPU register of the hardware processor, the step of performing at least one dedicated action comprises: reading said at least one dedicated action in said data exchange memory, and performing said at least one dedicated action read in the data exchange memory. (e.g. figs. 1, 3, ¶41)

Claim 16, Trikalinou discloses The method of claim 11, wherein the step of detecting a compromise is continuously performed or periodically scheduled. (e.g. fig. 2, ¶23-24)

Claim 17, this claim is rejected for similar reasons as in claim 1.

Claim 18, this claim is rejected for similar reasons as in claim 12.

Claim 19, this claim is rejected for similar reasons as in claim 13.

Claim 20, this claim is rejected for similar reasons as in claim 14.

Claim 22, this claim is rejected for similar reasons as in claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Trikalinou (US 20190042802) in view of Polzin (US 20140089650).

Claim 9, Trikalinou discloses The electronic system of claim 1, wherein the secure enclave is a dedicated integrated circuit (e.g. figs. 1, 3, ¶11, 19, 23).
Although Trikalinou discloses wherein the secure enclave is a dedicated integrated circuit (see above), Trikalinou does not appear to explicitly disclose but Polzin discloses a tamper proof integrated circuit (e.g. ¶6, 8-9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Polzin into the invention of Trikalinou for the purpose of preventing unauthorized access or attempts to compromise the security enclave processor (Polzin, ¶8-9).

Claim 10, Trikalinou-Polzin discloses The electronic system of claim 9, wherein the secure enclave is an integrated Secure Element. (Trikalinou, e.g. figs. 1, 3, ¶11, 19, 23 and Polzin, e.g. ¶6, 8-9).  Same motivation as in claim 9 would apply.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trikalinou (US 20190042802) in view of Jeansonne (US 20170262352).

Claim 15, Trikalinou discloses The method of claim 11 wherein, (see above) and does not appear to explicitly disclose but Jeansonne discloses a main software program being run by the hardware processor, the step of detecting a compromise of the processing system comprises verifying the behavior of the main software program. (e.g. figs. 1, 4, ¶14, 29, 32)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Jeasonne into the invention of Trikalinou for the purpose of confirming the functional integrity and detecting whether a change has occurred to the functionalities and thus the code (Jeansonne, ¶29).

Claim 21, this claim is rejected for similar reasons as in claim 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 


US 9941880 discloses a method that involves monitoring parameters of internal supply voltage by using an analog to digital converter (ADC) circuit (112) of an integrated circuit (IC) chip (102). An indication of tampering is detected by using a security circuitry (120) of the IC chip and the parameters. An error signal is generated in response to detecting the indication of tampering. Modification of a subset of operational parameters is prevented in response to a programmable logic being programmed, where the modification identified in configuration commands received by configuration data for the programmable logic.

US 20200242276 discloses single-chip system, having multiple computing units, in particular computer cores and/or CPUs, at least one input/output unit, a memory unit, and an input/output control unit that coordinates the communication between the computing units and the at least one input/output unit, wherein the single-chip system further has an attack detection unit, produced as hardware, that is connected by means of a hardware signal connection to at least the input/output control unit as a component of the single-chip system and evaluates input signals received from the input/output control unit for a rule infringement in a set of attack detection rules, which rule infringement needs to be logged and/or responded to with at least one measure.

US 20100107246 discloses a terminal device according to the present invention includes: a first domain configured to execute multiple software programs; and a second domain configured to operate independently of the first domain and to check whether or not the software programs are safe. The second domain includes: an execution sequence storage unit configured to store execution priority of the multiple software programs to be executed by the first domain; a software program checking unit configured to check whether or not the multiple software programs are safe, according to the execution sequence storage unit; and an execution restricting unit configured to restrict the first domain from executing a software program included in the multiple software programs and having a check result indicating that the software program is unsafe, before checking of all the multiple, software programs is completed.


US 20180157572 provides a rogue hardware detection method that ensures customization used to monitor the power consumption of individual devices or systems as a way to detect illicit or rogue hardware, e.g., an addition of an unauthorized integrated circuit (IC) or wireless transmitter, which may have been covertly added to an existing system. Uses a power manager that can be used to monitor power, voltage, current, impedance, timing, and other related characteristics of a system in order to detect rogue hardware. Detects modifications internal to a device or system itself, as compared to detecting modifications external to the device or system. Uses granularity and visibility to solve the problem of detecting individual rogue hardware components within a system or device. Provides mechanisms for detecting rogue hardware within a system through local analysis or with a remote system that aggregates, correlates, and analyzes data among various types of platforms in potentially differing environments.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436